[Cite as Hajdak v. Ohio Dept. of Transp., Dist. 4, 2011-Ohio-6905.]




                                       Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us
JOSEPH I. HAJDAK

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 4

        Defendant


Case No. 2011-05882-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
         {¶1}    Plaintiff, Joseph Hajdak, filed this action against defendant, Department of
Transportation (ODOT), alleging the tire and rim on his vehicle were damaged as a
proximate result of negligence on the part of ODOT in maintaining a hazardous
condition on State Route 8 in Akron, Ohio. Plaintiff related he hit two large potholes in
the road.       Plaintiff recalled the described incident occurred on March 10, 2011, at
approximately 3:00 p.m. In his complaint, plaintiff requested damages in the amount of
$585.07, the total cost of a replacement tire and rim. The $25.00 filing fee was paid.
         {¶2}    Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Akron and not ODOT bears the maintenance
responsibility for the section of State Route 8 where plaintiff’s incident occurred.
Consequently, defendant contended the City of Akron is the proper party defendant to
plaintiff’s action. The site of the damage-causing incident was located in the City of
Akron.
         {¶3}    Plaintiff did not file a response.
                                            CONCLUSIONS OF LAW
       {¶4}    R.C. 2743.01(A) provides:
       {¶5}    “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,     boards,   offices,   commissions,      agencies,   institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶6}    R.C. 2743.02(A)(1) states in pertinent part:
       {¶7}    “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶8}    R.C. 5501.31 in pertinent part states:
       {¶9}    “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶10}      The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
JOSEPH I. HAJDAK

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 4

        Defendant

         Case No. 2011-05882-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.


                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Acting Clerk

Entry cc:
Joseph I. Hajdak                                  Jerry Wray, Director
515 Canterbury Way                                Department of Transportation
Tallmadge, Ohio 44278                             1980 West Broad Street
                                                  Columbus, Ohio 43223

8/2
Filed 8/9/11
Sent to S.C. reporter 1/3/12